Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated November 6, 2002, which adopted the findings of an Administrative Law Judge, dated October 7, 2002, made after a hearing, which found that the petitioner violated Alcoholic Beverage Control Law § 65 (1) and, inter alia, imposed a $6,000 civil penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
There was substantial evidence to support the determination that the petitioner sold alcoholic beverages to persons under the age of 21 in violation of Alcoholic Beverage Control Law § 65 (1) (see Matter of A.J. & Taylor Rest. v New York State Liq. Auth., *522214 AD2d 727 [1995]; Matter of Culligan’s Pub. v New York State Liq. Auth., 170 AD2d 506 [1991]; Matter of Harry’s Chenango Wine & Liq. v State Liq. Auth. of N.Y., 158 AD2d 804 [1990]). The penalty imposed was not excessive (see Matter of Warehouse Entertainment v New York State Liq. Auth., 292 AD2d 536 [2002]).
The petitioner’s remaining contentions are without merit. Santucci, J.P., Schmidt, Cozier and Rivera, JJ., concur.